     Case 1:19-mj-04051-MKD   ECF No. 1   filed 06/18/19   PageID.1 Page 1 of 4



                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



                                                                Jun 18, 2019
                                                                    SEAN F. MCAVOY, CLERK




;



    
Case 1:19-mj-04051-MKD   ECF No. 1   filed 06/18/19   PageID.2 Page 2 of 4
Case 1:19-mj-04051-MKD   ECF No. 1   filed 06/18/19   PageID.3 Page 3 of 4
Case 1:19-mj-04051-MKD   ECF No. 1   filed 06/18/19    PageID.4 Page 4 of 4




                                                      WK
